Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NEWS RELEASE Financial Dynamics Julie Prozeller / Hannah Sloane 212-850-5600 Rodman & Renshaw Capital Group, Inc. Announces Financial Results for the Fourth Quarter and Year Ended December 31, 2008 New York, NY, March 9, 2009 – Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced its results for the fourth quarter and year ended December 31, 2008. Total revenues for the fourth quarter were $12.8 million, excluding non-cash principal transactions losses. Including non-cash principal transaction losses of $16.9 million, total revenues for the fourth quarter were $(4.1) million, compared to $14.4 million in the fourth quarter of 2007. On a U.S. GAAP basis, the Company reported a net loss of $41.7 million, or $(1.23) per share, for the quarter, compared to a net loss of $1.6 million, or $(0.05) per share, for the fourth quarter of 2007. Adjusting for certain non-cash events related to principal transactions losses and the impairment of goodwill and intangible assets, the Company reported a net loss on a non-U.S. GAAP basis of $4.1 million, or $(0.12) per share, for the quarter, compared to a net loss of $1.1 million, or ($0.03) per basic share, for the fourth quarter of 2007. A reconciliation between GAAP results and non-GAAP measures is contained in the tables that accompany this release, under “Non-GAAP Financial Measures.” Total revenues for the year ended 2008 decreased to $49.2 million, compared to $70.0 million for the year ended 2007. On a U.S. GAAP basis, the Company reported a net loss of $37.4 million, or $(1.12) per share, for the year ended 2008, compared to net income of $4.8 million, or $0.20 per share, for the year ended 2007. The Company reported a net loss on a non-U.S. GAAP basis of $2.7 million, or ($0.08) per share, for the year ended 2008. “Market conditions deteriorated rapidly in the fall, and our performance has been impacted negatively by the downward spiral” stated Edward Rubin, Rodman’s chief executive officer and president.
